IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 123,959

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                         MICHAEL DAVIDSON,
                                             Appellant.


                                   SYLLABUS BY THE COURT

1.
        A motion under K.S.A. 2020 Supp. 22-3501 for new trial based on newly
discovered evidence must be filed within two years of final judgment. No exceptions
extend the time limitation.


2.
        Appellate courts review a district court's refusal to consider a motion for new trial
filed under K.S.A. 2020 Supp. 22-3501 as a K.S.A. 60-1507 motion for an abuse of
discretion.


        Appeal from Johnson District Court; THOMAS M. SUTHERLAND, judge. Opinion filed June 3,
2022. Affirmed.


        Michael Davidson, appellant pro se, was on the brief.


        Shawn E. Minihan, assistant district attorney, Stephen Howe, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.




                                                    1
The opinion of the court was delivered by


       LUCKERT, C.J.: In 1995, a jury convicted Michael P. Davidson of first-degree
murder. Davidson appealed his conviction and life sentence, and this court affirmed both.
See State v. Davidson, 264 Kan. 44, 45, 57, 954 P.2d 702 (1998). More than 20 years
later, Davidson filed a motion under K.S.A. 2020 Supp. 22-3501 in which he asked for a
new trial based on newly discovered evidence. K.S.A. 2020 Supp. 22-3501 requires a
movant to file that type of motion within two years of final judgment. In other words,
Davidson ran out of time about 21 years ago. The district court, noting Davidson failed to
timely file his motion, summarily dismissed it. We affirm.


                        FACTUAL AND PROCEDURAL BACKGROUND


       Davidson, 264 Kan. 44, sets out the facts leading to Davidson's conviction. We do
not repeat those facts here because the procedural history of the judgment against
Davidson, not the evidence that led to Davidson's conviction, controls our analysis.


       Five procedural facts are important. First, after the jury convicted Davidson, he
filed a direct appeal in this court of both his conviction and his sentence. Second, this
court issued a mandate on March 31, 1998. Third, Davidson filed with the district court a
motion for new trial based on newly discovered evidence in January 2021. Fourth, in
Davidson's motion, he cited K.S.A. 2020 Supp. 22-3501 as the statutory basis of his
motion. Fifth, the district court summarily dismissed Davidson's motion, in part because
it was untimely. In doing so, the district court noted K.S.A. 2020 Supp. 22-3501 imposes
two time limits for moving for a new trial. The first applies to motions based on newly
discovered evidence and requires a movant to file the motion within two years after final
judgment. The second applies to motions based on any other grounds and requires a filing
within 14 days. Because Davidson's motion turned on newly discovered evidence, the


                                              2
district court held Davidson needed to file his motion within two years of March 31,
1998, when his judgment became final. His motion was outside that timeframe.


       The court thus summarily denied his motion, and Davidson appealed.


                                         ANALYSIS


       The precedent of this court controls Davidson's appeal. In particular, in State v.
Bradley, 246 Kan. 316, 787 P.2d 706 (1990), as here, the district court dismissed as
untimely Tyrone Bradley's motion for new trial based on newly discovered evidence filed
more than two years after the judgment against him became final. We affirmed that
determination, holding "the limitation imposed by 22-3501 was final and the district court
properly found that the 22-3501 motion was time-barred." 246 Kan. at 318. Citing federal
caselaw applying similar language in a federal rule, we reasoned that "[t]he intent of the
two-year limitation for a new trial based on newly discovered evidence is to terminate
questions of the guilt or innocence at a specific time after trial." 246 Kan. at 318; see
State v. Holt, 298 Kan. 469, 473, 313 P.3d 826 (2013) ("[T]he time limit set out in K.S.A.
2012 Supp. 22-3501[1] for motions for new trial based on grounds other than newly
discovered evidence is mandatory.").


       Like Bradley, Davidson filed his motion for new trial based on newly discovered
evidence under K.S.A. 2020 Supp. 22-3501. As the district court held, to be timely,
Davidson's motion needed to be filed within two years of March 31, 1998, when his
criminal judgment became final. See State v. Osbey, 238 Kan. 280, 283, 710 P.2d 676
(1985) ("A conviction is not considered final until the judgment of conviction has been
rendered, the availability of an appeal has been exhausted, and the time for any rehearing
or final review has passed."); see also State v. Harris, 249 Kan. 410, 413-14, 819 P.2d
1169 (1991) (same). Here, as in Bradley, the district court properly found Davidson's
K.S.A. 2020 Supp. 22-3501 motion was time barred.

                                              3
       Davidson's pro se appellate brief attempts to get around the time limitation for a
motion for new trial by arguing the manifest injustice exception in K.S.A. 60-1507 may
apply to untimely or successive motions. In a single sentence, he contends he has raised
substantial issues of law and fact and "that a manifest injustice would occur should his
pleadings not be considered on these merits." For support, he cites Vontress v. State,
299 Kan. 607, 616, 325 P.3d 1114 (2014), which discusses the manifest injustice
exception to the time requirements in K.S.A. 60-1507.


       The hurdle Davidson faces arises because he did not file his motion under K.S.A.
60-1507. Nor did he mention that statute while in district court. Instead, he rested his
motion on K.S.A. 2020 Supp. 22-3501, which does not include a manifest injustice (or
any other) exception to its two-year limitation period for motions based on the discovery
of new evidence. A motion for new trial based on newly discovered evidence must be
filed within two years of final judgment. No exceptions extend the time limitation.
Bradley, 246 Kan. at 318.


       In Bradley, we treated the motion for new trial as one filed under K.S.A. 60-1507.
246 Kan. at 318. We implicitly recognized a district court's discretion to do the same in
State v. Reed, 302 Kan. 227, 233, 352 P.3d 530 (2015), after noting that "[g]enerally a
district court properly refuses to consider issues raised for the first time in an untimely
motion for new trial." This exercise of discretion is consistent with our caselaw
recognizing a court's duty to liberally construe pro se pleadings. See State v. Redding,
310 Kan. 15, 18-19, 444 P.3d 989 (2019) (courts interpret pro se pleadings based on
content, not labels).


       Here, the district court declined to treat the motion under that statute, noting:
"Defendant's motion is titled Motion for New Trial Based on Newly Discovered
Evidence, and the arguments contained therein appear to match the motion's title." We

                                              4
review the district court's refusal for abuse of discretion. See Redding, 310 Kan. at 19
(refusal to consider motion to correct illegal sentence as K.S.A. 60-1507 motion reviewed
for abuse of discretion); see also State v. Rojas-Marceleno, 295 Kan. 525, 539, 285 P.3d
361 (2012) (appellate courts review denial of motion for new trial for abuse of
discretion).


       Davidson fails to argue how the district court abused its discretion when it refused
to consider the motion under K.S.A. 60-1507. See Rojas-Marceleno, 295 Kan. at 539
(appellate courts review denial of motion for new trial for abuse of discretion). And a
party waives or abandons any argument not made on appeal or not supported with
relevant authority unless the party explains why the position is sound despite the lack of
authority. See State v. Bailey, 313 Kan. 895, 897, 491 P.3d 1256 (2021).


       The district court did not err in construing Davidson's pleading to be what it
purported to be—a motion for a new trial—and refusing to construe Davidson's pro se
motion as one brought under K.S.A. 60-1507. Cf. Redding, 310 Kan. at 18-19. Nor did
the district court err in summarily dismissing the motion as untimely.


       Affirmed.




                                             5